Luke, J.
1. “Where cotton is delivered by the owner to another to be ginned for a specific price, this is a bailment for hire. Therefore, where . the cotton, is lost by the bailee, the onus is upon him to show due care and diligence in protecting and keeping it.” Concord Variety Works v. Beckham, 112 Ga. 242 (37 S. E. 392).
2. This case is here upo,n exception - to the overruling of a motion for a new trial, based' on the general grounds only. The evidence authorized, the verdict, which has the approval of the trial .judge, and it was not error to overrule the motion for a new trial.

Judgment affirmed.


Wade, O. J., and JenJdns, J., eoneur.